DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The limitations drawn to “a bridge configured to connect the support to the diffuser body, wherein the connection between the bridge and the diffuser body is confined to a continuous portion of the perimeter of the diffuser body that is not more than around 50% of the total length of the perimeter of the diffuser body” and “a bridge configured to connect the support to the diffuser body, wherein the connection between the bridge and the diffuser body is confined to a continuous portion of the perimeter of the diffuser body; wherein a length of the continuous portion of the perimeter of the diffuser body is configured so that the first modal frequency of the diffuser is above the first order firing frequency of the internal combustion engine” in combination with the other limitations of the claims was not disclosed not rendered obvious over the prior art.
The closest art of record is US Patent 10731546 which fails to teach the bridge being only in the 50% region but instead is around the entire perimeter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-18 allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE at (571)270-1406 normal office hours are M-F 8:00am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746